DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 24 October 2018, 30 July 2019 and 09 December 2019. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US PGPub 2007/0025491).
	Referring to Claim 1, Jeong teaches a local oscillator (LO) signal generation circuit (Fig. 3 #310, 321, 322, 323, 325; [0052-0064]), arranged to generate an LO signal according to a reference clock, wherein the LO signal generation circuit comprises: an active oscillator, arranged to generate the reference clock, wherein the active oscillator comprises at least one active component, and does not include an electromechanical resonator; a receiver (RX) circuit 
	Referring to Claim 3, Jeong teaches wherein the active oscillator is arranged to receive the frequency calibration control output, and adjust a reference frequency of the reference clock according to the frequency calibration control output; see system described by Fig. 3 and related text.
	Referring to Claim 9, Jeong teaches a calibration signal source (Fig. 3 FIN; [0052]), arranged to transmit a calibration reference signal via an antenna; and a first wireless system comprising: a first local oscillator (LO) signal generation circuit (Fig. 3 #310, 321, 322, 323, 325; [0052-0064]), arranged to generate a first LO signal according to a first reference clock, wherein the first LO signal generation circuit comprises: a first active oscillator, arranged to generate the first reference clock, wherein the first active oscillator Page 21 of 26comprises at least one active component, and does not include an electromechanical resonator; a first receiver (RX) circuit (Fig. 3 #300; [0052]), arranged to generate a first down-converted RX signal by performing down-conversion upon a first RX input signal according to the first LO signal, wherein the first RX input signal is obtained from the calibration reference signal received via an antenna; and a first calibration circuit (Fig. 3 #330; [0052]), arranged to generate a first frequency calibration control output according to a signal characteristic of the first down-converted RX signal, and output the first frequency calibration control output to the first LO signal generation circuit, 
	Referring to Claim 10, Jeong teaches wherein the first active oscillator is arranged to receive the first frequency calibration control output, and adjust a reference frequency of the first reference clock according to the first frequency calibration control output; see system described by Fig. 3 and related text.
	Referring to Claim 11, Jeong teaches wherein the calibration reference signal is a continuous waveform (CW) signal; see system described by Fig. 3 and related text.
	Referring to Claim 18, Jeong teaches generating an LO signal according to a reference clock, wherein the reference clock is generated by an active oscillator, and the active oscillator comprises at least one active component, and does not include an electromechanical resonator; generating a down-converted RX signal byperforming down-conversion upon an RX input signal according to the LO signal; and generating a frequency calibration control output according to a signal characteristic of the down-converted RX signal, wherein an LO frequency of the LO signal is adjusted in response to the frequency calibration control output; See citations above from Claims 1 and 9.
	Referring to Claim 19, Jeong teaches outputting the frequency calibration control output to the active oscillator, wherein the active oscillator adjusts a reference frequency of the reference clock in response to the frequency Page 24 of 26calibration control output; See citation from Claim 10 above.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lin et al. (Lin, US PGPub 2019/0178983).
	Referring to Claim 2, Jeong teaches the wireless system, but does not explicitly disclose nor limit it is implemented on a chip, and the active oscillator is an on-chip oscillator.
	However, Lin teaches the wireless system is is implemented on a chip, and the active oscillator is an on-chip oscillator; [0002].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jeong with the SoC as taught by Lin so as it is current trend is towards offering a radar system on chip (SoC, using a radio frequency (RF) complementary metal-oxide-semiconductor (CMOS) process technology) solution in order to reduce cost and power consumption.
	Referring to Claim 4, Jeong as modified by Lin teaches wherein the down-converted RX signal comprises a down-converted in-phase signal and a down-converted quadrature signal, and the RX circuit comprises: a quadrature phase splitter, arranged to generate an in-phase LO signal and a quadrature LO signal according to the LO signal; an in-phase mixer, arranged to mix the RX input signal and the Page 20 of 26in-phase LO signal to generate the down-converted in-phase signal; and a quadrature mixer, arranged to mix the RX input signal and the quadrature LO signal to generate the down-converted quadrature signal; See Fig. 5 and 6 of Lin and associated text.

	Referring to Claim 6, Jeong as modified by Lin teaches wherein under the condition that the calibration tone is not found in the down-converted RX signal, the active oscillator receives the frequency calibration control output, and adjusts a reference frequency of the reference clock according to the frequency calibration control output; See disclosures of both references.
	Referring to Claims 7, 16 and 20, Lin teaches wherein the wireless system is a Radio Detection and Ranging (radar) system; [0002].
	Referring to Claims 8, 17 and 21, Lin teaches wherein the wireless system is an automotive system; [0002].
	Referring to Claim 12, Jeong as modified by Lin teaches wherein the calibration signal source comprises: a second local oscillator (LO) signal generation circuit, arranged to generate a second LO signal according to a second reference clock, wherein the second reference clock is generated from a reference oscillator that comprises an electromechanical resonator; and a transmitter (TX) circuit, arranged to transmit the calibration reference signal according to the second LO signal; Lin teaches multiple TRx circuits implemented as a phased array radar system, in order to improve the output power, receiver sensitivity and angular resolution., furthermore it is well known that the duplication of parts is well known in the art.
	Referring to Claim 14, Jeong as modified by Lin teaches wherein the calibration signal source comprises: a second local oscillator (LO) signal generation circuit, arranged to generate a second LO signal according to a second reference clock, wherein the second LO signal generation circuit comprises: a second active oscillator, arranged to generate and output the second reference clock, wherein the second active oscillator comprises at least one active component, and does not include an electromechanical resonator; and a transmitter (TX) circuit, arranged to transmit the calibration reference signal according to the second LO signal; Lin teaches multiple TRx circuits implemented as a phased array radar system, in order to improve the output power, receiver sensitivity and angular resolution., furthermore it is well known that the duplication of parts is well known in the art.
	Referring to Claim 15, Jeong as modified by Lin teaches a second wireless system comprising: a second local oscillator (LO) signal generation circuit, arranged to generate a second LO signal according to a second reference clock, wherein the second LO signal generation circuit comprises: a second active oscillator, arranged to generate the second reference clock, wherein the second active oscillator comprises at least one active component, and does not include an electromechanical resonator; a second receiver (RX) circuit, arranged to generate a second Page 23 of 26down-converted RX signal by performing down-conversion upon a second RX input signal according to the second LO signal, wherein the second RX input signal is obtained from the calibration reference signal received via an antenna; and a second calibration circuit, arranged to generate a second frequency calibration control output according to a signal characteristic of the second down-converted RX signal, and output the second frequency calibration control output to the second LO signal generation circuit, wherein the second LO signal generation circuit adjusts an LO frequency of the second LO signal in response to the second frequency calibration control output; Lin teaches multiple TRx circuits implemented as a phased array radar system, in order to improve the output power, receiver sensitivity and angular resolution., furthermore it is well known that the duplication of parts is well known in the art.
	
Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646